19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Lucille MILLSAP, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-2710.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1994.Filed:  March 10, 1994.

Before BOWMAN, HANSEN, MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Lucille Millsap appeals the judgment of the District Court affirming the decision of the Secretary denying Millsap's claim for Supplemental Security Income based on disability.  The sole issue presented in this appeal is whether the Secretary's decision that in August 1990 Millsap did not have a severe impairment and thus was not disabled is adequately supported by the administrative record.


2
Having carefully considered the case, we conclude that the decision of the Secretary is supported by substantial evidence in the record as a whole.  We also conclude that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.